DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, 19, 20 in the reply filed on 09/07/2021 is acknowledged.  
The traversal is on the ground(s) that “Since none of the cited documents discloses the special technical feature of applying sealant to the exposed ends of a plurality of jackets contained within an outer jacket, the reasoning and restriction are traversed” on page 2.  This is not found persuasive because GB944546 teaches of applying a sealant to an end of a cable (page 1, lines 10-15,55-65; “moisture-proof seal”, “against…ingress of water”, page 2, lines 34-60 “plug 6 is formed”) and WO2013033305 teaches (Fig 3-4, page 1, lines 1-6) a subsea cable and prevention of an ingress of water as well as a plurality of jackets contained within an outer jacket.  Note that the technical feature of the claim invention is not being questioned but that the technical feature is special or novel.
The traversal is on the ground(s) that “Moreover, Applicant traverses the restriction requirement in view of A. and B. because there would not be “a serious burden on the examiner if restriction is not required” since both technical features are recited by the claims of Groups I and H. MPEP §§803.I.B and 808. MPEP §803 states that “[i]f the search and examination of an entire application can be made without serious burden the Examiner must examine it under the merits, even though it includes claims to independent or distinct inventions.” (emphasis added)” on page 3.  This is not found persuasive because search and examination of an entire application is made using various databases and search queries that create a serious burden of search on the Office, in light of the various claimed inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12 - 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or 09/07/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Skeet (US 2014/0060928 A1).
Regarding Claim 1, AAPA discloses a method (see Applicant’s page 1, lines 9-20, under “BACKGROUND”, “During infield cable lay projects, subsea cables are cut to size. Exposed cut off ends of the subsea cables have to be made watertight. Current methods of sealing off require each core of the subsea cable to be sealed individually using hot or cold shrink end caps. Before the shrink end caps can be applied, the subsea cable has to be stripped for a certain length to expose the cores, and each core has to be cut to a certain length. Optionally, multiple additional protection layers are mounted over the end caps to protect the end caps, and the cores have to be bound together.  This current method, although it provides a watertight seal, is time consuming and requires a lot of workers to properly apply the seal. The method is also very sensitive to wrong handlings which may ruin the sealing off characteristics”) for watertightly sealing off an exposed cut off end of a subsea cable, the subsea cable comprising a plurality of cores and jackets contained within an outer jacket.
AAPA does not disclose a method comprising: applying an at least partly mouldable sealant to the exposed cut off end of the subsea cable; and allowing the at least partly mouldable sealant to cure or set such that the at least partly mouldable sealant is arranged to prevent water from entering the subsea cable and/or prevent water from contacting the plurality of cores; wherein the at least partly mouldable sealant connects to and seals exposed ends of the jackets.
Skeet teaches of a method ([0016-0044]) for watertightly sealing ([0003,0031,0037]) off an exposed cut off end ([0003]; “previously exposed end”) of a subsea cable (Fig 1-2; [0002]), the subsea cable comprising a plurality of cores (12a-12d) and jackets (see callout 12) contained within an outer jacket (14), the method comprising: applying an at least partly mouldable sealant (20,22,24, [0031-0037]; “injection molding”) to the exposed cut off end of the subsea cable; and allowing the at least partly mouldable sealant to cure or set ([0036]) such that the at least partly mouldable sealant is arranged to prevent water from entering the subsea cable ([0030-0037]) and/or prevent water from contacting the plurality of cores; wherein the at least partly mouldable sealant connects to and seals exposed ends of the jackets ([0030-0037]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by AAPA, comprising: applying an at least partly mouldable sealant to the exposed cut off end of the subsea cable; and allowing the at least partly mouldable sealant to cure or set such that the at least partly mouldable sealant is arranged to prevent water from entering the subsea cable and/or prevent water from contacting the plurality of cores; wherein the at least partly mouldable sealant connects to and seals exposed ends of the jackets as taught by Skeet, in order to reduce cost, time, prevent risk and fatigue and facilitate testing (Skeet, [0003-0006]).
Claim 1 states “watertightly sealing off an exposed cut off end of a subsea cable, the subsea cable comprising a plurality of cores and jackets contained within an outer jacket”, however the preamble does not have patentable weight and therefore the method lacks the limitation of watertightly sealing off an exposed cut off end of a subsea cable, the subsea cable comprising a plurality of cores and jackets contained within an outer jacket.
Regarding Claim 2, AAPA in view of Skeet teaches the limitations of the preceding claim and Skeet further teaches the method (Fig 1-2), wherein the applying the at least partly mouldable sealant comprises: applying an intermediate layer (20) comprising a first material to at least part of the exposed cut off end of the subsea cable; and applying an outer layer (22,24) comprising a second material to the intermediate layer, such that the intermediate layer (20) is provided at least partly between the outer layer (22,24) and the exposed cut off end (13) of the subsea cable.

Regarding Claim 3, AAPA in view of Skeet teaches the limitations of the preceding claim and Skeet further teaches the method (Fig 1-2), wherein at least one of the intermediate layer (20) and the outer layer (22,24) is arranged to prevent water from entering the subsea cable ([0031,0037]; “prevent seawater ingress”;  “fully molded abandonment cap 20 presents no open joint at either transition to conductive core 12 through which water could penetrate”) and/or prevent water from contacting the plurality of cores.

Regarding Claim 4, AAPA in view of Skeet teaches the limitations of the preceding claim and Skeet further teaches the method (Fig 1-2), wherein the intermediate layer (20) is arranged to bond with: a material (20; note that the claim language has not defined the material itself) comprised by the jackets of the subsea cable (see Fig 1-2; [0030,0037]; “injection molded onto end 13 of electrically conductive cable 12”); and the second material (22,24; note that the claim language has not defined the material itself) comprised by the outer layer (22,24).
Regarding Claim 5, AAPA in view of Skeet teaches the limitations of the preceding claim and Skeet further teaches the method (Fig 1-2), wherein the first material (20) is a glue, polymer ([0018,0030-0037]), resin, cement, or any combination thereof.

Regarding Claim 6, AAPA in view of Skeet teaches the limitations of the preceding claim and Skeet further teaches the method (Fig 1-2), wherein the second material comprises a synthetic polymer ([0031]; “polymeric seal”) or a biopolymer.

Regarding Claim 8, AAPA in view of Skeet teaches the limitations of the preceding claim and Skeet further teaches the method (Fig 1-2), further comprising: after the at least partly mouldable sealant (20) has been applied, providing an additional jacket (22) over an outer circumference of the cut-off end of the subsea cable and/or over at least part of the at least partly mouldable sealant (20).

Regarding Claim 11, AAPA in view of Skeet teaches the limitations of the preceding claim and Skeet further teaches the method (Fig 1-2), wherein the outer layer (22,24) is arranged to prevent water ([0021,0031,0037]; “prevent seawater ingress”;  “hydrophobic or hydrophilic gel”; “fully molded abandonment cap 20 presents no open joint at either transition to conductive core 12 through which water could penetrate”) from contacting the intermediate layer (22).

Regarding Claim 19, AAPA in view of Skeet teaches the limitations of the preceding claim and Skeet further teaches the method (Fig 1-2), wherein the at least partly moldable sealant (20, [0018,0019,0031-0037]) also connects to the outer jacket (14).

Regarding Claim 20, AAPA in view of Skeet teaches the limitations of the preceding claim and AAPA further teaches the method, wherein the method comprises: providing the exposed cut off end of the subsea cable by cutting a subsea cable (see Applicant’s page 1, lines 9-20, under “BACKGROUND”, “During infield cable lay projects, subsea cables are cut to size. Exposed cut off ends of the subsea cables have to be made watertight) at sea and Skeet teaches ([0003] “abandonment caps are assembled onto the previously exposed ends of the cables”, [0016] “abandonment 20 cap fitted to exposed end 13 of electrically conductive cable 10”) at sea ([0039]; “molding may be transported offshore, whether or not using portable electronically controlled extruder. In these embodiments, the process may be carried out on an offshore platform or vessel”) (prior to) applying the at least partly mouldable sealant ([0016-0039]).  Thus the combination of AAPA in view of Skeet teaches wherein the method comprises: providing the exposed cut off end of the subsea cable by cutting a subsea cable at sea prior to applying the at least partly mouldable sealant.




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Skeet (US 2014/0060928 A1), as applied to claim 1 above and further in view of Ahlen (US 2014/0056648 A1).

Regarding Claim 7, AAPA in view of Skeet teaches the limitations of the preceding claim and AAPA in view of Skeet teaches the method further comprising: applying the at least partly mouldable sealant (Skeet [0016-0044]) to the exposed cut off end of the subsea cable (10) to which the at least partly mouldable sealant is to be applied.
AAPA does not explicitly disclose the method, further comprising: prior to applying the at least partly mouldable sealant, cleaning the exposed cut off end of the subsea cable to which the at least partly mouldable sealant is to be applied.
Ahlen teaches of a method of repairing a subsea cable (Fig 1-2; [0016-0031]) including a step of cleaning the exposed cut off end of the subsea cable ([0030-0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by AAPA in view of Skeet, further comprising: prior to applying the at least partly mouldable sealant, cleaning the exposed cut off end of the subsea cable to which the at least partly mouldable sealant is to be applied as taught by Ahlen, in order to avoid and prevent contamination (Ahlen, [0030-0031]).

Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Skeet (US 2014/0060928 A1), as applied to claim 8 above and further in view of Konnik (US 4,496,795).

Regarding Claim 9, AAPA in view of Skeet teaches the limitations of the preceding claim and AAPA in view of Skeet teaches the method further comprising: applying the at least partly mouldable sealant (Skeet [0016-0044]) to the exposed cut off end of the subsea cable (10) to which the at least partly mouldable sealant is to be applied.
AAPA does not explicitly disclose the method, wherein the additional jacket is arranged to radially clamp the subsea cable and the at least partly mouldable sealant.
Konnik teaches of a method (Fig 1-3, Abstract, claim 12), wherein an additional jacket (26,30) is arranged to radially clamp a cable (12) and a sealant (36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by AAPA in view of Skeet, wherein the additional jacket is arranged to radially clamp the subsea cable and the at least partly mouldable sealant as taught by Konnik, in order to apply a substantially uniform and constant pressure in a radially inward direction to avoid air voids and increase strength (Konnik, Abstract, Column 2, lines 5-67).



Regarding Claim 10, AAPA in view of Skeet teaches the limitations of the preceding claim and AAPA in view of Skeet teaches the method further comprising: applying the at least partly mouldable sealant (Skeet [0016-0044]) to the exposed cut off end of the subsea cable (10) to which the at least partly mouldable sealant is to be applied.
AAPA does not explicitly disclose the method, wherein the additional jacket comprises a tubular shaped mesh of strands braided such that an axial pull force applied to the mesh of strands results in an axial elongation thereof and a corresponding decrease in radius of the mesh of strands.
Konnik teaches of a method (Fig 1-3, Abstract, claim 12), wherein an additional jacket (26,30) is arranged to radially clamp a cable (12) and a sealant (36).
wherein an additional jacket (26,30) comprises a tubular shaped (see Fig 1-3) mesh of strands braided (Column 2, lines 5-67)  and teaches the braid (or mesh) forms a substantially uniform and constant pressure in a radially inward direction (Abstract, Column 2, lines 5-67).  As the mesh provides a constant pressure, during an axial pull force applied to the mesh of strands, the structure shown would perform a function of resulting in an axial elongation thereof and a corresponding decrease in radius of the mesh of strands.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by AAPA in view of Skeet, wherein the additional jacket comprises a tubular shaped mesh of strands braided as taught by Konnik, in order to apply a substantially uniform and constant pressure in a radially inward direction to avoid air voids and increase strength (Konnik, Abstract, Column 2, lines 5-67) such that an axial pull force applied to the mesh of strands results in an axial elongation thereof and a corresponding decrease in radius of the mesh of strands as taught by AAPA in view of Skeet and Konnik,.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 57-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896